UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1475


CHARLES ALFORD, III,

                Plaintiff - Appellant,

          v.

MARTIN & GASS, INC.; SAMUEL G. GASS; ANGLER CONSTRUCTION CO.,
L.L.C.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:08-cv-00595-LMB-TRJ)


Submitted:   July 21, 2015                 Decided:   July 23, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles Alford, III, Appellant Pro Se.    Michael Joseph Pierce,
KASIMER & ANNINO, PC, Falls Church, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Charles   Alford,   III,   appeals   the    district   court’s   order

denying his motion to reopen the case.     We have reviewed the record

and find no reversible error.          Accordingly, we affirm for the

reasons stated by the district court.           Alford v. Martin & Gass,

Inc., No. 1:08-cv-00595-LMB-TRJ (E.D. Va. Apr. 20, 2015).               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                   2